NO. 07-10-0167-CR

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL D

                                        AUGUST 4, 2010


                                 SHANNON ROSS WEAVER,

                                                                           Appellant
                                                 v.

                                    THE STATE OF TEXAS,

                                                                           Appellee
                            _____________________________

                   FROM THE COUNTY COURT OF LAMB COUNTY;

          NO. 15,983; HONORABLE WILLIAM A. THOMPSON JR., PRESIDING


                                        Anders Opinion


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Shannon Ross Weaver was convicted of driving while intoxicated and sentenced

after a jury trial to sixty days confinement in the county jail and a fine of $1,000.

Appellant appealed.

      Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders 1 brief, wherein he certified that, after diligently searching the record, he

concluded that the appeal was without merit. Along with his brief, appellate counsel
      1
       Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
attached a copy of a letter sent to appellant informing him of counsel’s belief that there

was no reversible error and of appellant’s right to file a response or brief pro se. By

letter dated July 1, 2010, this court also notified appellant of his right to file his own brief

or response and set July 26, 2010, as the deadline to do so. To date, appellant has

filed neither a response, brief, nor a request for an extention of time.

         In compliance with the principles enunciated in Anders, counsel discussed

several potential areas for appeal. They include 1) the validity of the search warrant

used to obtain a blood sample from appellant, and 2) the admission of evidence

regarding whether appellant took a portable breath test. However, appellate counsel

explained why each argument lacks merit.

         We have also conducted our own review of the record to assess the conclusions

of appellate counsel and to uncover any reversible error pursuant to Stafford v. State,

813 S.W.2d 503 (Tex. Crim. App. 1991). That review has failed to reveal reversible

error.

         Accordingly, the motion to withdraw is granted, and the judgment is affirmed. 2



                                                            Brian Quinn
                                                            Chief Justice

Do not publish.




         2
         Appellant has the right to file a pro se petition for discretionary review from this opinion.

                                                       2